Exhibit 10 (d)

UNITED STATES STEEL CORPORATION

DEFERRED COMPENSATION PROGRAM

FOR NON-EMPLOYEE DIRECTORS

(Effective as of November 29, 2005)

1. Purpose

The United States Steel Corporation Deferred Compensation Program for
Non-Employee Directors, a program under the United States Steel Corporation 2005
Stock Incentive Plan, is intended to enable the Corporation to attract and
retain non-employee Directors and to enhance the long-term mutuality of interest
between such Directors and shareholders of the Corporation.

2. Definitions

Unless otherwise defined herein, capitalized terms shall have the meanings set
forth in the Plan. The following definitions apply to this Program and to the
Deferral Election Forms:

 

  (a) Beneficiary or Beneficiaries means a person or persons or other entity
designated on a Beneficiary Designation Form by a Participant as allowed in
subsection 7(c) of this Program to receive Deferred Stock Benefit payments. If
there is no valid designation by the Participant, or if the designated
Beneficiary or Beneficiaries fail to survive the Participant or otherwise fail
to take the Deferred Stock Benefit, the Participant's Beneficiary is the
Participant's surviving spouse or, if there is no surviving spouse, the
Participant's estate.

 

  (b) Beneficiary Designation Form means that portion of the Deferral Election
Form that is used by a Participant according to this Program to name his/her
Beneficiary or Beneficiaries.

 

  (c) Board means the board of directors of United States Steel Corporation.

 

  (d) Committee means the Corporate Governance & Public Policy Committee of the
Board.

 

  (e) Common Stock means the common stock of the Corporation.

 

  (f) Common Stock Unit shall have the meaning assigned to it in Section 6(a).

 

  (g) Corporation means United States Steel Corporation.

 

  (h) Deferral Election Form means a document governed by the provisions of
Section 4 of this Program by which a Participant elects the portion of his or
her Retainer Fee to be deferred and designates a Beneficiary.

 

  (i) Deferral Year means a calendar year for which a Participant has a Deferred
Stock Benefit.



--------------------------------------------------------------------------------

  (j) Deferred Stock Account means that bookkeeping record established for each
Participant to reflect the status of his/her Deferred Stock Benefits under this
Program. A Deferred Stock Account is established only for purposes of measuring
a Deferred Stock Benefit and not to segregate assets or to identify assets that
may or must be used to satisfy a Deferred Stock Benefit. A Deferred Stock
Account will be credited with that portion of the Participant's Retainer Fee
deferred as a Deferred Stock Benefit according to a Deferral Election Form and
according to Sections 3 and 6 of this Program. A Deferred Stock Account will
also be (i) credited periodically with amounts specified under subsection
6(a)(iii) of this Program and (ii) reduced by the Unearned Portion pursuant to
subsection 6(a)(v) of this Program.

 

  (k) Deferred Stock Benefit means the benefit that results in distributions
governed by sections 6 and 7.

 

  (l) Directors means those duly named members of the Board.

 

  (m) Election Date means the date established by this Program as the date
before which a Participant must submit a valid Deferral Election Form to the
Committee. For the Deferral Year during which an individual first becomes a
Participant, the Election Date is the earlier of (i) 30 days following the date
on which the individual becomes a Participant and (ii) December 31 of such
Deferral Year. For each subsequent Deferral Year, the Election Date is
December 31 of the preceding calendar year. Despite the two preceding sentences,
the Committee may set an earlier date as the Election Date for any Deferral
Year.

 

  (n) Participant means a Director who is not simultaneously an employee of the
Corporation.

 

  (o) Plan means the United States Steel Corporation 2005 Stock Incentive Plan.

 

  (p) Program means the United States Steel Corporation Deferred Compensation
Program for Non-Employee Directors under the Plan.

 

  (q) Retainer Fee means that portion of a Participant's compensation that is
fixed and paid without regard to his/her attendance at meetings, as such amount
is established for or during the Deferral Year, subject to Section 4(c).

 

  (r) Terminate, Terminating, or Termination, with respect to a Participant,
means cessation of his/her relationship with the Corporation as a Director
whether by resignation, retirement, death, disability or severance for any other
reason. The terms “Terminate”, “Terminating”, and “Termination”, when used in
the context of a condition to, or timing of, payment hereunder, shall be
interpreted to mean a “separation from service” as that term is used in
Section 409A of the Internal Revenue Code of 1986, as amended.

 

-2-



--------------------------------------------------------------------------------

  (s) Unearned Portion shall have the meaning assigned to it in Section 6(a)(v).

3. Minimum Stock-Based Compensation

Each Person who becomes a Participant is required to receive at least 50 percent
of his/her annual Retainer Fee in the form of Common Stock Units and may
increase such amount pursuant to a Deferral Election.

4. Deferral Election

A deferral election is valid when a Deferral Election Form is completed, signed
by the Participant, and received by the Committee or its designee. Deferral
elections are governed by the provisions of this section.

 

  (a) A Participant may elect a Deferred Stock Benefit for any Deferral Year,
subject to the Election Date Requirements, if he/she is a Participant at the
beginning of that Deferral Year or becomes a Participant during the Deferral
Year.

 

  (b) Before each Deferral Year's Election Date, each Participant will be
provided with a Deferral Election Form. Subject to Section 3, a Participant may
elect on or before the Election Date to defer until Termination the receipt of
all or part of his/her Retainer Fee for the Deferral Year in the form of a
Deferred Stock Benefit; provided, however, that no deferral election shall be
effective for any portion of a Retainer Fee earned prior to the completion of
the deferral election.

 

  (c) A Participant may not revoke or amend a Deferral Election Form after the
Deferral Year begins with respect to such Deferral Year, and no re-allocation
between fixed and variable compensation (if any) otherwise payable during the
year shall be permitted to indirectly amend such Deferral Election Form or the
amount of Retainer Fees subject thereto. Any revocation before the beginning of
the Deferral Year is the same as a failure to submit a Deferral Election Form.
Any writing signed by a Participant expressing an intention to revoke his/her
Deferral Election Form and delivered to the Committee or its designee before the
close of business on the relevant Election Date is a revocation.

5. Effect of No Election

In the case of a person who does not submit a valid Deferral Election Form on or
before the relevant Election Date, fifty percent of such Participant's Retainer
Fee will become a Deferred Stock Benefit.

6. Deferred Stock Benefits

 

  (a)

Deferred Stock Benefits will consist of Common Stock Units and will

 

-3-



--------------------------------------------------------------------------------

 

be recorded in a Deferred Stock Account for each Participant. "Common Stock
Unit" shall mean a book-entry unit equal in value to a share of Common Stock on
the date specified below. Each Common Stock Unit will increase or decrease in
value by the same amount and with the same frequency as the fair market value of
a share of Common Stock. Each Deferred Stock Account will be credited or
adjusted as follows:

 

 

(i)

Participant’s First Deferral Year. For the Deferral Year during which an
individual first becomes a Participant, on the 15th day following the Election
Date, the Participant’s Deferred Stock Account will be credited with a quantity
of Common Stock Units, including fractional units, determined by dividing
(A) the amount of the Retainer Fee that the Participant has elected to defer (or
if a valid Deferral Election Form has not been submitted on or before the
relevant Election Date, the amount specified in Section 5 above) by (B) the
closing price of a share of Common Stock on the New York Stock Exchange (“NYSE”)
on the Election Date (or if such date was not a trading day on the immediately
preceding trading day).

 

  (ii) Subsequent Deferral Years. On January 15th of each subsequent Deferral
Year during which the Participant remains a Director (or, if such day is not a
business day, on the next succeeding business day), the Participant’s Deferred
Stock Account will be credited with a quantity of Common Stock Units, including
fractional units, determined by dividing (A) the amount of the Retainer Fee that
the Participant has elected to defer (or if a valid Deferral Election Form has
not been submitted on or before the relevant Election Date, the amount specified
in Section 5 above) by (B) the closing price of a share of Common Stock on the
NYSE on the last trading day of the preceding calendar year.

 

  (iii) Cash Dividends. Each Deferred Stock Account will be credited each
calendar quarter, on the date on which cash dividends are reinvested under the
Corporation's dividend reinvestment and stock purchase plans (the "Investment
Date"), with a quantity of additional Common Stock Units, including fractional
units, determined by dividing (A) the Dividend Payment Amount by (B) the Stock
Purchase Price. “Dividend Payment Amount” means the product of the number of
Common Stock Units in the Deferred Stock Account on the dividend payment date
times the amount of the cash dividend payable on a share of Common Stock. "Stock
Purchase Price" means the closing price of a share of Common Stock on the NYSE
on the most recent trading day preceding the Investment Date.

 

-4-



--------------------------------------------------------------------------------

  (iv) Stock Dividends, Stock Splits and Reverse Stock Splits. In the event of a
stock dividend, stock split, reverse stock split or similar event affecting the
Common Stock, the number of Common Stock Units in the Deferred Stock Account
shall be adjusted in an equitable and proportional manner to reflect such event
in order to prevent the dilution or enlargement of Participant’s rights.

 

  (v) Unearned Portion. In the event of a Participant’s Termination, the number
of Common Stock Units in such Participant’s Deferred Stock Account shall be
reduced by an amount equal to the “Unearned Portion.” As used herein, the term
“Unearned Portion” shall mean (A) the number of Common Stock Units credited to
the Participant’s Account for that Deferral Year pursuant to Section 6(a)(i) or
6(a)(ii) above, as applicable (and as adjusted pursuant to Section 6(a)(iv)
above, if applicable) times (B) a fraction, the numerator of which is equal to
the number of months remaining in the Deferral Year commencing with the month
immediately following the date of Participant’s Termination, and the denominator
of which is equal to (x) the number of months in the Deferral Year commencing
with the month in which the individual first became a Participant, in the event
that the credit was made pursuant to Section 6(a)(i), or (y) 12, in the event
that the credit was made pursuant to Section 6(a)(ii).

 

  (b) If a trust is established under section 8(b), an electing Participant may
advise the trustee under the governing trust agreement as to the voting of
shares of the Common Stock allocated to that Participant's separate account
under the trust according to this subsection and provisions of the governing
trust agreement. Before each annual or special meeting of the Corporation's
shareholders, the trustee under the governing trust agreement must furnish each
Participant with a copy of the proxy solicitation and other relevant material
for the meeting as furnished to the trustee by the Corporation, and a form
addressed to the trustee requesting the Participant's confidential advice as to
the voting of shares of the Common Stock allocated to his/her account as of the
valuation date established under the governing trust agreement preceding the
record date.

7. Distributions

 

  (a) Except as set forth in Section 7(d), a Deferred Stock Benefit will be
distributed in shares of Common Stock equal to the number of, the whole Common
Stock Units credited to the Participant's Deferred Stock Account; provided,
however, cash will be paid in lieu of fractional shares of the Common Stock
otherwise distributable, calculated on the basis of the closing price of a share
of Common Stock on the NYSE on the date of Termination (or if such date is not a
trading day on the immediately preceding trading day).

 

-5-



--------------------------------------------------------------------------------

  (b) Delivery of Common Stock and any cash payable in lieu of fractional shares
will be made on or before the fifth business day immediately following the
Participant's Termination.

 

  (c) Deferred Stock Benefits may not be assigned by a Participant or
Beneficiary. A Participant may use a Beneficiary Designation Form to designate
one or more Beneficiaries for all of his/her Deferred Stock Benefits; such
designations are revocable. Each Beneficiary will receive his/her portion of the
Participant’s otherwise unpaid Deferred Stock Account on the scheduled payment
date as set forth in Section 7(b).

 

  (d) Upon the occurrence of a Change in Control resulting in a Participant's
Termination, the Corporation shall pay such Participant, on or before the fifth
business day following such Termination, cash in an aggregate amount equal to
the value of such Participant's Deferred Stock Account on the date of the Change
in Control, as determined using the higher of the closing price of the Common
Stock on the NYSE on such date or the highest per-share price actually paid in
connection with the consummation of such Change in Control. For purposes of this
Program, "Change in Control" shall mean a change in control of a nature that
would be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A promulgated under the Securities Exchange Act of 1934, as amended
(the "Exchange Act"), whether or not the Corporation is then subject to such
reporting requirement; provided, that, without limitation, such a change in
control shall be deemed to have occurred if:

 

  (A) any person (as defined in Sections 13(d) and 14(d) of the Exchange Act) (a
"Person") is or becomes the "beneficial owner" (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Corporation
representing twenty percent (20%) or more of the combined voting power of the
Corporation's then outstanding voting securities; provided, however, that for
purposes of this Program the term "Person" shall not include (i) the Corporation
or any of its subsidiaries, (ii) a trustee or other fiduciary holding securities
under an employee benefit plan of the Corporation or any of its subsidiaries,
(iii) an underwriter temporarily holding securities pursuant to an offering of
such securities, or (iv) a corporation owned, directly or indirectly, by the
stockholders of the Corporation in substantially the same proportions as their
ownership of stock of the Corporation; or

 

  (B)

the following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest including but not limited to a

 

-6-



--------------------------------------------------------------------------------

 

consent solicitation, relating to the election of directors of the Corporation)
whose appointment or election by the Board or nomination for election by the
Corporation's stockholders was approved by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors on the
date hereof or whose appointment, election or nomination for election was
previously so approved; or

 

  (C) there is consummated a merger or consolidation of the Corporation or a
subsidiary thereof with any other corporation, other than a merger or
consolidation which would result in the holders of the voting securities of the
Corporation outstanding immediately prior thereto holding securities which
represent immediately after such merger or consolidation at least 50% of the
combined voting power of the voting securities of the entity surviving the
merger or consolidation (or the parent of such surviving entity) or the
shareholders of the Corporation approve a plan of complete liquidation of the
Corporation, or there is consummated the sale or other disposition of all or
substantially all of the Corporation's assets.

8. Corporation's Obligation

 

  (a) The Program is unfunded. A Deferred Stock Benefit is at all times solely a
contractual obligation of the Corporation. A Participant and his/her
Beneficiaries have no right, title or interest in the Deferred Stock Benefits or
any claim against them. Except according to section 8(b), the Corporation will
not segregate any funds or assets for Deferred Stock Benefits nor issue any
notes or security for the payment of any Deferred Stock Benefit.

 

  (b) The Corporation may establish a grantor trust and transfer to that trust
shares of Common Stock or other assets. The governing trust agreement must
require a separate account to be established for each electing Participant. The
governing trust agreement must also require that all Corporation assets held in
trust remain at all times subject to the Corporation's judgment creditors.

9. No Control by Participant

A Participant has no control over Deferred Stock Benefits except according to
his/her Deferral Election Forms and Beneficiary Designation Form.

10. Claims Against Participant's Deferred Stock Benefits

A Deferred Stock Account relating to a Participant under this Program is not
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, or charge, and any attempt to do so is void. A Deferred
Stock Benefit is not subject to attachment or legal process for a Participant's
debts or other obligations.

 

-7-



--------------------------------------------------------------------------------

Nothing contained in this Program gives any Participant any interest, lien or
claim against any specific asset of the Company. A Participant or his/her
beneficiary has no rights other than as a general creditor.

11. Amendment or Termination

This Program may be altered, amended, suspended, or terminated at any time by
the Board.

12. Notices

Notices and elections under this Program must be in writing. A notice or
election is deemed delivered if it is delivered personally or if it is mailed by
registered or certified mail to the person at his/her last known business
address.

13. Waiver

The waiver of a breach of any provision in this Program does not operate as and
may not be construed as a waiver of any later breach.

14. Construction

This Program is created, adopted, maintained and governed according to the laws
of the State of Delaware. Headings and captions are only for convenience; they
do not have substantive meaning. If a provision of this Program is not valid or
not enforceable, the validity or enforceability of any other provision is not
affected. Use of one gender includes all, and the singular and plural include
each other.

15. Effective Date

This Program shall be effective as a program under the 2005 Stock Incentive Plan
as of November 29, 2005.

Last amended by the Board of Directors on November 27, 2007.

 

-8-